                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

CATINA VAUGHN                                       CIVIL ACTION NO. 6:18-CV-01447

VERSUS                                              JUDGE TERRY A. DOUGHTY

TERRY TAYLOR, ET AL.                                MAG. JUDGE CAROL WHITEHURST


                                            RULING

       Pending before the Court is the Motion for Partial Summary Judgment filed by Defendants

Terry Taylor (“Taylor”), Boan Contracting Company, Inc. (“Boan”), and Zurich American

Insurance Company [Doc. No. 11]. Defendants move the Court for partial summary judgment,

contending that Plaintiff Catina Vaughn (“Vaughn”) cannot simultaneously pursue both (1) a

negligence cause of action against Taylor, for which Boan will be vicariously liable if Taylor is

found liable; and (2) direct negligence claims against Boan when it has admitted that Taylor was

acting in the course and scope of his employment at the time of the accident. Vaughn has not

filed an opposition to the motion.

       For the following reasons, the Defendants’ Motion for Partial Summary Judgment is

GRANTED, and Vaughn’s direct negligence claims against Boan are DISMISSED WITH

PREJUDICE.

I.     FACTS AND PROCEDURAL BACKGROUND

       This case arises out of a motor vehicle accident. Vaughn contends that an automobile

accident occurred when Taylor, an employee of Boan, suddenly switched lanes striking her

vehicle, on September 26, 2017, in St. Mary Parish, Louisiana.
       Vaughn alleges that the accident was caused by the negligence of Taylor in failing to ensure

that he could switch lanes safely before doing so, failing to keep a proper lookout, and failing to

keep his vehicle under control. Vaughn also alleges that Boan was directly negligent by failing

to give the proper instructions to Taylor in training regarding operation of a vehicle, permitting the

reckless and negligent operation of a vehicle used for company business by Taylor, and failing to

ensure its employee, Taylor, acted reasonably while carrying out company business.

       Without admitting to liability, Boan has stipulated that Taylor was acting within the course

and scope of his employment with Boan at the time of the accident.

       On December 18, 2018, the Defendants filed the instant Motion for Partial Summary

Judgment. Vaughn was to file her opposition, if any, no later than January 8, 2019. That date

has passed with no opposition being filed. The Court is now prepared to rule.

II.    LAW AND ANALYSIS

       A.      Summary Judgment

       Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ FED. R.

CIV. P. 56(a). A fact is Amaterial@ if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than Asome


                                                  2
metaphysical doubt as to the material facts.@ Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

       Although a district court may not grant summary judgment simply because a party’s motion

is unopposed, “[i]f a party … fails to properly address another party’s assertion of fact as required

by Rule 56(c),” then “the [district] court may … consider the fact undisputed for the purposes of

the motion [and] grant summary judgment if the motion and supporting materials—including the

facts considered undisputed—show that the movant is entitled to it.” FED R. CIV. P. 56(e); see

also Calais v. Theriot, 589 Fed. App’x. 310, 311 & n.4 (5th Cir. 2015) (per curiam).

       B.      Maintainability of Simultaneously Independent Causes of Action

       In diversity cases such as this, federal courts must apply state substantive law. Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 79 (1938). In Louisiana, the principle of vicarious liability provides

employers are “answerable for the damage occasioned” by their employees when their employees

are exercising the functions of their employment. LA. CIV. CODE ART. 2320. Vicarious liability

in the employment context imposes liability upon the employer without regard to the employer’s

negligence or fault. Sampay v. Morton Salt Co., 395 So.2d 326 (La. 1981). In such cases, the

liability of the employer is derivative of the liability of the employee. Narcise v. Illiinois Central

Gulf Rail Co., 447 So.2d 1192 (La. 1983).

       Defendants move the Court for partial summary judgment, contending that Vaughn, as a

matter of law, cannot simultaneously maintain independent causes of action in tort against Taylor

for his actions on the date of the accident, and against Boan for negligent entrustment, hiring,


                                                  3
supervision, training and retention of Taylor, where the Defendants have stipulated Taylor was

acting within the course and scope of his employment with Boan at the time of the accident.

       In support of their arguments for partial summary judgment, Defendants cite Liberstat v.

J&K Trucking, Inc., 00-192 (La. App. 3 Cir. 10/11/00), 772 So.2d 173, writ denied, 01-458 (La.

4/12/01), 789 So.2d 598, where the plaintiffs alleged negligence of a truck driver as well as the

negligent hiring and training by his employer, also a defendant. The trial court did not instruct

the jury regarding the negligent hiring and training causes of action but only instructed the jury as

to the negligence cause of action of the driver. The Louisiana Third Circuit Court of Appeal noted

this was “an accurate reflection of the law,” in affirming the trial court. Id., at 179. The

employer, the Third Circuit noted, would be liable for the actions of its employee under the theory

of respondeat superior. Id. If the employee breached a duty to the plaintiffs, then the employer

is liable under respondeat superior. Id. If the employee did not breach a duty, no degree of

negligence on the part of the employer for hiring or training the employee would make the

employer liable. Id.

       Additionally, Defendants cite Dennis v. Collins, No. 15-2410, 2016 WL 6637973 (W.D.

La. November 9, 2016), where the Honorable S. Maurice Hicks, Jr., surveyed the available

Louisiana jurisprudence on this issue and found the best synthesis of the state decisions into single

rule statements to be as follows:

       A plaintiff may simultaneously maintain independent causes of action in tort
       against both an employee and an employer for the same incident when:

               (1) the plaintiff alleges both

                       (a)     an intentional tort by the employee and
                       (b)     negligent hiring, training, and/or supervision by the
                               employer; or

                                                 4
               (2) the plaintiff alleges both

                       (a)     negligence by the employee and

                       (b)     negligent hiring, training, and/or supervision by the
                               employer; and

                       (c)     the employer does not stipulate that the employee acted in
                               the course and scope of employment.

       Conversely, a plaintiff may not simultaneously maintain independent causes of
       action in tort against both an employee and an employer for the same incident
       when the plaintiff alleges both

               (a)     negligence by the employee and

               (b)     negligent hiring, training, and/or supervision by the employer; and

               (c)     the employer stipulates that the employee acted in the course and
                       scope of employment.


Id. at * 6-7 (citing Griffin v. Kmart Corp., 00-1334 (La. App. 5 Cir. 11/28/00), 776 So.2d 1226;

Roberts v. Benoit, 91-0394 (La. 1991), 605 So.2d 1032; and Libersat, supra); see also Wilcox v.

Harco Internat’l Insurance, No. 16-187, 2017 WL 2772088 (M.D. La. June 26, 2017) (citing

Dennis with approval); Wright v. National Interstate Ins. Co., CV 16-16214, 2017 WL 5157537

(E.D. La. November 7, 2017) (same).

       The facts of this case fall squarely within the last scenario set forth in Dennis, in that the

plaintiff has alleged both negligence by the employee and negligent hiring, training, and/or

supervision by the employer, and the employer has stipulated that the employee acted in the course

and scope of employment. Therefore, Vaughn may not simultaneously maintain independent

causes of action against both Taylor and Boan, according to Dennis.

       Although Dennis is not binding precedent, this Court is nonetheless persuaded by the rule

                                                 5
and reasons pronounced therein. The Dennis court researched a wealth of Louisiana federal and

state jurisprudence on this issue and held:

               If the trier of fact finds that he was negligent and that his
               negligence was a cause-in-fact and legal cause of Dennis’s
               injuries, then Greyhound is liable for Collins’ actions. If
               he was not negligent, then no amount of negligence on the
               part of Greyhound in training and supervising him could
               have been the cause-in-fact or legal cause of the collision
               and Dennis’s injuries.

Id. at *8.

        By filing no opposition, Vaughn has failed to show why the same conclusion is not

mandated in the present case. Vaughn has offered no genuinely disputed material fact or legal

argument in the present case to defeat Defendants’ entitlement to summary judgment.

III.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Partial Summary Judgment [Doc. No.

11] is GRANTED. Vaughn’s direct negligence claims against Boan, including those for allowing

Taylor to operate the vehicle, failing to train him, and failing to maintain the vehicle, are

DISMISSED WITH PREJUDICE. Due to the principle of vicarious liability, Boan will remain a

defendant in this matter.

        MONROE, LOUISIANA, this 10th day of January, 2019.




                                                     ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 6
